Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This is in response to an amendment filed on 12/21/2020 in which claims 1-20 were presented for examination.

Claim Objections
Claim 15 is objected to because of the following informalities: Change “the an inner shell” to –the inner shell--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11, lines 12-13 recite “the upper portion” which is unclear if the upper portion is in fact the head cradle portion, Examiner interpreted that they are the same.
Claim 18, lines 5 and 7 recite “a flange” which is unclear if there are two or one flange. Examiner interpreted that there are only one flange.
Claims 12-17 and 19-20 are rejected because they depend directly or indirectly on rejected claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Severance (U.S. Patent No. 6,182,300 B1) in view of Phipps et al. (U.S. Patent No. 9,388,8763 B1).


    PNG
    media_image1.png
    845
    575
    media_image1.png
    Greyscale


Regarding claim 1, Severance discloses a head protection device (Figs. 1-3 identifier 10), comprising: 
a head cradle portion in the form of a helmet (15); and 
a force transfer/energy absorbing collar portion (40); 
wherein the head cradle portion (15) is spaced from adjacent and out of contact with the collar portion (40) in normal operation (See Fig. 2) and in contact with the collar portion upon impact of predetermined force (See Fig. 3), the recitation “transferring the force and associated energy around the head cradle portion and dissipating the energy” is considered as functional, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function.
Severance does not disclose an inner shell and a compressive barrier.
Phipps et al. “Phipps” teaches yet another head protection device (See fig. 1 identifier 100), having a head cradle portion in the form of an outer shell (101), an inner shell (100) located within the head cradle portion (See Fig. 1) and a compressive barrier (106) in engagement with the head cradle portion and the inner shell (See Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have manufactured Severance device with an inner shell and a compressive barrier as taught by Phipps in order to enhance protection to the head of the wearer when the device is worn, in addition, it will enhance air circulation.

Regarding claim 2, Severance discloses a head protection device wherein the head cradle portion (15) comprises: 
a generally spherical upper portion which is the crown portion of the helmet (See Fig. 1) having an open face portion which is shown in Fig. 3 where the face of the wearer is exposed and the face guard is present; and 
a flange (22) connected to the upper portion (See Fig. 1) and extending in an arcuate direction around the upper portion as clearly shown in Fig. 1.

Regarding claim 9, Severance discloses a head protection device wherein the collar portion (40) comprises a shoulder portion (30) extending outwardly therefrom as shown in Fig. 1.

Regarding claim 10, Severance as modified by Phipps discloses a head protection device wherein the compressive barrier (106 of Phipps) are springs, therefore an ordinary skilled in the art would recognize that springs has empty space between the spring elements which is filled with air. Therefore the space between the spring elements is considered as the air bladder.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Severance (U.S. Patent No. 6,182,300 B1) in view of Phipps et al. (U.S. Patent No. 9,388,8763 B1) and Rush, III (U.S. Patent No. 5,390,367).

Regarding claim 3, Severance as modified by Phipps discloses a head protection device wherein the flange (22) flares inwardly from the upper portion as shown in Fig. 1 at portion (21).
They do not disclose that the flange flares outwardly from the upper portion.
Rush teaches yet another head protection device (See Fig. 18) having a head cradle portion (122) and a collar cradle portion (114). The head cradle portion (122) comprises a flange that flares outwardly from the upper portion as shown in Fig. 18.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have manufactured Severance and Phipps device with outwardly flared flange as taught by Rush in order to increase the footing of the portion being seated on the collar cradle enhancing stability and comfort.

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Severance (U.S. Patent No. 6,182,300 B1) in view of Phipps et al. (U.S. Patent No. 9,388,8763 B1) and Rush, III (U.S. Patent No. 5,390,367) and further view of Abeyta (U.S. Patent No. 5,546,601).

Regarding claim 4, Severance as modified by Phipps and Rush discloses the invention substantially as claimed above.
they do not disclose that the collar portion comprises a seat adapted to engage the flange.
Abeyta teaches yet another head protection device having a head cradle portion (18) and a collar cradle portion (10), wherein the collar cradle portion (10) having a seat (16) that engages the flange of the head cradle portion bottom edge as clearly shown in Fig. 2.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have manufactured Severance, Phipps and Rush device with a seat as taught by Abeyta in order to enhance securement of the head cradle potion on the collar cradle portion upon impact therefore preventing accidental disengagement and injuries.

Regarding claim 5, Severance as modified by Phipps, Rush and Abeyta discloses a head protective device wherein the head cradle portion (18 Abeyta) further comprises a sleeve (which is the portion just above the bottom edge which is integrally connected to the head cradle) extending upwardly from the seat (16) as shown in Fig. 2.

Regarding claim 6, Severance as modified by Phipps, Rush and Abeyta discloses a head protective device wherein the sleeve (See above) is located within a perimeter defined by the flange because it runs along the entire flange circumference.

Regarding claim 7, as best understood, Severance as modified by Phipps, Rush and Abeyta discloses a head protective device wherein the flange (See above) comprises a flange rib which is considered the bottom edge of the flange extending radially inwardly (See Fi. 2 of Severance) and wherein the sleeve (See above) comprises a sleeve rib which was considered the bottom edge of the sleeve extending radially outwardly above the flange rib (See Fig. 2).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Severance (U.S. Patent No. 6,182,300 B1) in view of Phipps et al. (U.S. Patent No. 9,388,8763 B1) and Rush, III (U.S. Patent No. 5,390,367) and further view of Abeyta (U.S. Patent No. 5,546,601) and Mazzarolo (U.S. Patent No. 8,162,865 B2).

Regarding claim 8, Severance as modified by Phipps, Rush and Abeyta discloses the invention substantially as claimed above.
they do not disclose that the sleeve comprises a plurality of segments.
Mazzarolo teaches yet another head protective device (See Fig. 2) having a collar cradle (12) and a head cradle shown in dotted lines in Fig. 2. The collar portion (12) includes a sleeve (16) comprising plurality of segments (24b) as shown in Fig. 1.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have manufactured Severance, Phipps, Rush and Abeyta device with a sleeve comprising plurality of segments as taught by Mazzarolo which will enhance flexibility for better fit on the wearer and will reduce the overall weigh of the device increasing comfort to the wearer.

Claims 11, 13-14 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abeyta (U.S. Patent No. 5,546,601) in view of Phipps et al. (U.S. Patent No. 9,388,8763 B1).

Regarding claim 11, as best understood, Abeyta discloses a head protective device (See Fig. 5) comprising: 
a collar portion (10) comprising: 
a seat (16) extending in an arc of at least 180 degrees as clearly shown in Fig. 1; 
a sleeve (32) wherein the upper portion of the sleeve is extending upwardly from the seat (16) within the arc as shown in Fig. 1; and 
a shoulder portion (See annotated Fig. A above) extending outwardly from the seat (16) as shown in Fig. A; and 
a head cradle portion (18) comprising: 
a generally spherical upper portion in the shape of a helmet crown (See Fig. 5) having an open face portion (See Fig. A); and 
a flange (See Fig. A) which is the bottom edge of the head cradle (18) that is seated on the seat (16), the flange (See Fig. A)  is integrally connected to the upper portion (See Fig. 5 and above) and extending in an arcuate direction around the upper portion because it runs along the entire bottom circumference of the upper portion (crown), wherein the flange is adapted to engage the seat (16) as shown in Fig. A.
Abeyta does not disclose an inner shell and a compressive barrier.
Phipps et al. “Phipps” teaches yet another head protection device (See fig. 1 identifier 100), having a head cradle portion in the form of an outer shell (101), an inner shell (100) located within the head cradle portion (See Fig. 1) and a compressive barrier (106) in engagement with the head cradle portion and the inner shell (See Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have manufactured Abeyta device with an inner shell and a compressive barrier as taught by Phipps in order to enhance protection to the head of the wearer when the device is worn, in addition, it will enhance air circulation.

Regarding claim 13, Abeyta discloses a head protective device wherein the sleeve (32) comprises an outer sleeve (14) fixedly/integrally connected to the seat (16) as shown in Fig. 2, and an inner sleeve (12) having a lip (lower straight edge as shown in Fig. 2) wrapped around a portion of the outer sleeve (14) as shown in Fig. 2.

Regarding claim 14, Abeyta discloses a head protective device further comprising an energy absorbing material (24) mounted on the seat (See Fig. 2).

Regarding claim 17, Abeyta as modified by Phipps discloses a head protection device wherein the compressive barrier (106 of Phipps) are springs, therefore an ordinary skilled in the art would recognize that springs has empty space between the spring elements which is filled with air. Therefore the space between the spring elements is considered as the air bladder.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Abeyta (U.S. Patent No. 5,546,601) in view of Phipps et al. (U.S. Patent No. 9,388,8763 B1) and Mazzarolo (U.S. Patent No. 8,162,865 B2).

Regarding claim 12, Abeyta as modified by Phipps discloses a head protective device having a sleeve (32).
They do not disclose that the sleeve comprises a plurality of segments.
Mazzarolo teaches yet another head protective device (See Fig. 2) having a collar cradle (12) and a head cradle shown in dotted lines in Fig. 2. The collar portion (12) includes a sleeve (16) comprising plurality of segments (24b) as shown in Fig. 1.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have manufactured Abeyta and Phipps device with a sleeve comprising plurality of segments as taught by Mazzarolo which will enhance flexibility for better fit on the wearer and will reduce the overall weigh of the device increasing comfort to the wearer.

Claim 15-16 is rejected under 35 U.S.C. 103 as being unpatentable over Abeyta (U.S. Patent No. 5,546,601) in view of Phipps et al. (U.S. Patent No. 9,388,8763 B1) and Popejoy (U.S. Pub. No. 2016/0338440 A1).

Regarding claims 15-16, Abeyta as modified by Phipps and Mazzarolo discloses a head protective device wherein the upper portion comprises an outer shell (18).
They do not disclose an outer shell and an inner shell, having a lip wrapped around a portion of the outer shell. wherein the lip is located proximate to the seat.
Popejoy teaches yet another head protective device See for example Fig. 2, having an upper portion in the form of a helmet (201) having an outer shell (203) and an inner shell (403) wherein the upper portion (201) having a lip (209) wrapped around a portion of the outer shell as shown in Fig. 2 and that the lip (209) is located proximate to a seat (215) as shown in Fig. 2.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have manufactured Abeyta and Phipps device with an upper portion having a lip wrapped around a portion of the outer shell and that the lip is located proximate to a seat as taught by Popejoy to enhance securement of the upper portion on the bottom portion and keep them engaged together.

Allowable Subject Matter
Claim 18 is free of art. Claims 19-20 are allowed because they depend from allowed claim 18.

Conclusion
The prior art made of record and not relied upon is considered (See PTO-892) pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED ANNIS whose telephone number is (571)270-1563. The examiner can normally be reached Monday-Friday 8 am-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHALED ANNIS/Primary Examiner, Art Unit 3732